Appellant makes the contention in his motion that the venue was not proven. No issue was made on this matter in the trial of the case. Art. 847, C. C. P. 1925, requires this court to presume that the venue was proven in the court below unless same was made an issue upon the trial, and it affirmatively appears to the contrary by bill of exceptions approved by the trial court, or proven up by bystanders.
The bill of exceptions attempting to bring before this court complaint of practically everything that took place upon the trial is multifarious and insufficient.
The motion for rehearing is overruled.
Overruled.